TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



ON MOTION FOR RECONSIDERATION EN BANC



NO. 03-07-00728-CV


Twigland Fashions, Ltd., Appellant

v.

Nemia Miller, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-06-002877, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


O R D E R
PER CURIAM

		The appellee Nemia Miller has filed a motion for reconsideration en banc.  The
motion is denied.
		It is ordered October 22, 2010.


Before Chief Justice Jones, Justices Patterson, Puryear, Pemberton and Henson;
     Concurring Opinion by Chief Justice Jones;
     Dissenting Opinion by Justice Henson, joined by Justice Patterson